DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 26, 28-33 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, et al. (US Pre Grant Publication No. 2019/0045489; note also 62/568,667 [“667”] with parallel citations) in view of Meng, et al. (US Pre Grant Publication No. 2018/0183645 A1).

Regarding claims 25 and 32, He discloses a wireless transmit/receive unit (WTRU) comprising: a processor (paragraph 0047; see also 667 page 70, last paragraph) configured to at least and a method implemented by a wireless transmit/receive unit (WTRU), the method comprising:

a. receive/receiving a threshold index, wherein the threshold index indicates that a first subset of the sequence indices that are lesser or equal to the threshold index belong to a first group of sequence indices and a second subset of the plurality of sequence indices that are greater than the threshold index belong to a second group of sequence indices; (The system of He discloses the UE may be singled with a first and last index of a group of sequences [paragraph 0220; see also 667, page 10, second dot]. In the case the first index of the group is the lowest available index, the last index of the group [i.e. the threshold index] indicates a first group of sequence indices comprising the signaled group and which contains a first subset of sequences that are less than or equal to the threshold index/last index signaled [i.e. the first subset/group are all 

b. Select/selecting a sequence index indicating a sequence to be used for the transmission from the first group of sequence and sends/sending the transmission using the sequence indicated by the selected sequence index. (The WTRU selects one of the sequences in the group to use at random [paragraph 0223; see also 667, page 11, first and second paragraph]. The WTRU further selects the index to be used for the transmission and inserts it into the payload, this index is used for transmission [paragraph 0223; see also 667, page 11, first and second paragraph]. [Note that it is not clear that the random selection is based on the index, however, the claims are still met if it is noted that the selection of the sequence index for inclusion in the packet is selecting a sequence indicating a sequence to be used for the transmission [it is not necessarily required that this selection actually causes the selection of the index for transmission] and this selected sequence is subsequently used in the transmission].)

He fails to disclose receiving a plurality of sequence indices associated with a plurality of sequences to be used by the WTRU for a transmission. In the same field of endeavor, Meng discloses receiving a plurality of sequence indices associated with a plurality of sequences to be used by the WTRU for a transmission. (Meng discloses that the base station configures the set of all grant-free 
Therefore, since He discloses grant free configuration, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the grant free configuration of He with the system of Meng by indicating the set of indexes of all preambles/sequences to be used for any grant free transmissions in any group, as taught by He, and to then further select a first (used) and second (unused) group of the grant free preambles/sequences in accordance with teachings of Meng by signaling the first and last index of the first used group. The motive to combine is to allow the configuration of a large set of grant free preambles/sequences from which the individual groups may be formed to allow operation with different sets of grant free preambles/sequences.
Regarding claims 26 and 33, He discloses the processor is further configured to receive/receiving a group indication based on the group indication, select the first group of sequence indices and select/selecting the sequence index from the first group of sequence indices. (He discloses that the WTRU receives a group indication indicating the first group by indicating the first and last index of the group index members [paragraph 0220; see also 667, page 10, second dot].)
Regarding claims 28 and 35, He discloses group indication is a dynamic indication received via signaling. (He discloses that the indication is dynamic [i.e. group membership is not fixed and may be selected by the base station] at the UE via signaling when the base station configures a group for transmission [paragraph 0220; see also 667, page 10, second dot].)
Regarding claims 29 and 36, He discloses the sequence is a signature. (The sequence is a MA signature [paragraph 0220; see also 667, page 10, second dot].)
Regarding claims 30 and 37, He discloses the signature is a multiple access (MA) signature. (The sequence is a MA signature [paragraph 0220; see also 667, page 10, second dot]. Note that the element related to the reference signal being a demodulation reference signal is not required, as this element is optional and not selected in claims 29 and 36.)
Regarding claims 31 and 38, He as modified by Meng in claims 25 and 32 discloses the plurality of sequence indices is received from a base station. (In the combination of Meng with He in claims 25 and 32, the plurality of sequences is sent from a base station [claims 25 and 32, supra].)

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, et al. (US Pre Grant Publication No. 2019/0045489; note also 62/568,667 [“667”] with parallel citations) and Meng, et al. (US Pre Grant Publication No. 2018/0183645 A1) as applied to claims 25 and 32 and further in view of Kim, et al. (US Pre Grant Publication No. 2013/0265955 A1).

Regarding claims 27 and 34, He as modified by Meng fails to disclose the threshold index is received via a physical downlink control channel (PDCCH) transmission. In the same field of endeavor, Kim discloses the threshold index is received via a physical downlink control channel (PDCCH) transmission. (The system of Kim discloses that DMRS allocation information may be received using the PDCCH [paragraphs 0104-0105].)
Therefore, since Kim discloses receiving sequence/DMRS configuration information using PDCCH, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the sequence configuration of Kim with the system of He as modified by Mengby using the PDCCH to transmit the configuration information of He including the threshold index. The motive to combine is to allow the base station to signal the configuration rapidly using the PDCCH, which is a short period periodic transmission.


Claims 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, et al. (US Pre Grant Publication No. 2019/0045489; note also 62/568,667 [“667”] with parallel citations) in view of Meng, et al. (US Pre Grant Publication No. 2018/0183645 A1) and Kwon, et al. (US Pre Grant Publication No. 2012/0224519).

Regarding claim 39, He discloses a wireless transmit/receive unit (WTRU) comprising: a processor (paragraph 0047; see also 667 page 70, last paragraph) configured to 

a. receive a an indication associated with the plurality of sequence indices, wherein the indication indicates whether each of the sequence indices belongs to a first group of sequence indices (The system of He discloses the UE/WTRU may be singled with a first and last index of a group of sequences indicating a first group it is a member of with different UE/WTRUs in different groups [i.e. one or more additional groups including a second group] [paragraph 0220; see also 667, page 10, second dot].) 

b. select a sequence index indicating a sequence to be used for the transmission from the first group of sequence indices and sending the transmission using the sequence indicated by the selected sequence index (The WTRU selects one of the sequences in the group to use at random [paragraph 0223; see also 667, page 11, first and second paragraph]. The WTRU further selects the index to be used for the transmission and inserts it into the payload, this index is used for transmission [paragraph 0223; see also 667, page 11, first and second paragraph]. [Note that it is not clear that the random selection is based on the index, however, the claims are still met if 

He fails to disclose receiving a plurality of sequence indices associated with a plurality of sequences to be used by the WTRU for a transmission. In the same field of endeavor, Meng discloses receiving a plurality of sequence indices associated with a plurality of sequences to be used by the WTRU for a transmission. (Meng discloses that the base station configures the set of all grant-free preambles of the UE using a configuration message using the indexes of the configured preambles [paragraph 0029 – “Assuming 100 preambles are available, the BS can select and configure a plurality of preambles from the 100 preambles for the grant-free UL transmissions by indicating a plurality of numeric indices corresponding to the plurality of preambles in the configuration message.”; paragraph 0099 - The BS configures preambles 1400 to 1499 for the use of the grant-free UL transmission.”].)
Therefore, since He discloses grant free configuration, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the grant free configuration of He with the system of Meng by indicating the set of indexes of all preambles/sequences to be used for any grant free transmissions in any group, as taught by He, and to then further select a first and second group of the grant free preambles/sequences in accordance with teachings of Meng by signaling the first and last index of the group. The motive to combine is to allow the configuration of a large set of grant free preambles/sequences from which the individual groups may be formed to allow operation with different sets of grant free preambles/sequences.
He as modified by Meng fails to disclose a bitmap indicates whether each of the sequence indices belongs to a first group of sequence indices or a second group of sequence indices. (i.e. He Kwon discloses a known technique for indicating group membership including using a bitmap to indicate what elements are members of a group (paragraph 0064, fig. 5 – terminals are indicated as group members in one or more groups using a bitmap). 
Therefore, since the system of He as modified by Meng discloses a base system in which sequence index ranges are used to indicate WTRU group membership in a first group from among multiple groups including at least a second group and the system of Kwon discloses a known improvement to group membership signaling including a technique to show group membership of an object in a system with multiple groups using a bitmap, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the known technique of bitmap based group memberships of Kwon to improve the membership indication of He as modified by Meng by improving each object/sequence index of He as modified by Meng by using a bitmap to indicate the group membership of the object/sequence index for example, each object/sequence index to be assigned to the first group could be indicated a member in the first group but no other groups using a bitmap with a “1” in the bit position of the first group when signaled to the WTRU of He as modified by Meng in order to allow bitmap based signaling of group membership to reduce overhead when a small number of groups and sequence indexes are used. 
 Regarding claims 40, He discloses the processor is further configured to receive a group indication based on the group indication, select the first group of sequence indices and select the sequence index from the first group of sequence indices. (He discloses that the WTRU receives a group indication indicating the first group by indicating the first and last index of the group index members (or in the case of the combination with Meng, the bitmaps indicating group membership) [paragraph 0220; see also 667, page 10, second dot].)
Regarding claim 41, He as modified by Meng and Kwon in claim 39 discloses the first group of sequence indices is identified in the bitmap using a first digit and the second group of sequence indices is identified in the bitmap using a second digit. (As noted in the discussion of the combination of Kwon with He as modified by Meng in claim 39, a sequence index would have a bit/digit indicating membership in each group including at least the first and second groups.)
Regarding claim 42, He discloses group indication is a dynamic indication received via signaling. (He discloses that the indication is dynamic [i.e. group membership is not fixed and may be selected by the base station] at the UE via signaling when the base station configures a group for transmission [paragraph 0220; see also 667, page 10, second dot].)
Regarding claims 43, He discloses the sequence is a signature. (The sequence is a MA signature [paragraph 0220; see also 667, page 10, second dot].)
Regarding claim 44, He discloses the signature is a multiple access (MA) signature. (The sequence is a MA signature [paragraph 0220; see also 667, page 10, second dot]. Note that the element related to the reference signal being a demodulation reference signal is not required, as this element is optional and not selected in claim 43.)

Response to Arguments

Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 

Applicant argues that the system of He fails to disclose the claimed second subset of sequences as the indicated end index of He is an unassigned group of indexes (with respect to claims 25 and 32 in pages 7-8 and again with respect to claim 39 in pages 8-9 [note that with respect to claim 39, applicant recites the use of a bitmap in the cited claim language, but all arguments revolve around the indicated To overcome this interpretation (and the art of record as currently applied), an amendment similar (for claim 25) to “select a group of sequence indices from a set comprising the first group of sequence indices and the second group of sequence indices” and “ “select a sequence index indicating a sequence to be used for the transmission from the selected group of sequence indexes 
Applicant further argues that Meng would not cure the deficiencies of He with respect to the indication of two groups (pages 8-9). The examiner agrees, but notes that, for the reasons stated with respect to He, supra, He is found to not be deficient.
Therefore, Applicant’s Arguments have been considered and are not persuasive.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466